Order issued October        as , 2012




                                                In The
                                    Omni nf Apptato
                            Ifift4 Biotrirt UI Jrxaz atBattao
                                         No. 05-12-01277-CV

                                DARLENE C. AMRHEIN, Appellant

                                                   V.
                                  LA MADELEINE INC., Appellee


                                              ORDER

          In light of the lawsuits filed by appellant currently pending in the United States District

Court—Northern District of Texas and styled Darlene C. Amrhein v. La Madeleine, Inc., et al., case

number 3:11-cv-02440-P and Darlene C. Amrhein, et al. v. Jerry Riechert, et al., case number 3:12-

cv-3707-G, each Justice of the Court has recused himself or herself from hearing any matter in this

appeal.